COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                March 26, 2015
                              No. 10-14-00253-CV
                                EX PARTE E.P.J.
                                       
                                center-4254500
                        From the 170[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2014-261-4
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised.  Because it is the opinion of this Court that there was error in the trial court's Order of Expunction; it is the judgment of this Court that the Order of Expunction signed by the trial court on March 28, 2014 is reversed and this case is remanded to the trial court for further proceedings.  
	It is further ordered that the Texas Department of Public Safety is awarded judgment against Eshella Patronella Jackson for the Texas Department of Public Safety's appellate costs that were paid, if any, by the Texas Department of Public Safety; and all unpaid appellate court cost, if any, is taxed against Eshella Patronella Jackson.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
							SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk